Citation Nr: 1401637	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1973 to December 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.

In March 2012, this matter was remanded for additional development.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

As noted in the Introduction, this matter was remanded in March 2012, in part, to obtain a VA examination and opinion.  The Veteran's VA treatment records document diagnoses of PTSD, depressive disorder, and most recently on the February 2013 VA examination, dysthymia.  

Significantly, in the March 2012 remand, it was noted that the Veteran has indicated both in statements and in testimony that his psychiatric disability is due to his military service.  He contends that witnessing an M88 tanker make a wrong turn and crushing several civilians to death led to his stress and depression.  The Board observes that the AMC conducted an exhaustive search in order to verify the Veteran's reported in-service PTSD stressor.  See January 2013 Formal Finding Memorandum.  As noted, however, the Veteran also has diagnoses of depression and dysthymia which does not have a corroboration requirement.

In several statements to VA treatment providers, as well as in testimony, the Veteran reports that he has had nightmares since the incident in service.  Furthermore, on his separation examination, the Veteran reported frequent trouble sleeping; however there is no follow-up notation to his complaint. 

In the March 2012 remand, the Board requested that the Veteran undergo a VA examination to determine the etiology of the psychiatric disorder.  The examiner was asked to consider the Veteran's report of sleep difficulty upon his separation from service; and, whether there was any medical reason to accept or reject the Veteran's description of psychiatric symptomatology since service.  The February 2013 examiner noted that the only psychiatric diagnosis currently shown was  dysthymia; and that such was currently related to marital issues.  There is no indication that the examiner considered whether or not the diagnosis was related to the Veteran's reported sleep difficulty during service separation examination or his reports of continuous psychiatric symptomatology since service.  In light of the Board's previous remand directives, the Board finds that an addendum opinion should be obtained to reconcile whether or not the Veteran's reported sleep difficulty in service is related to his current depression and/or dysthymia.

In addition, the Board notes that the most recent VA treatment records uploaded to the electronic claims file are dated to February 2013, at which time it appears that the Veteran receives ongoing mental health treatment.  As such, any outstanding VA treatment records from February 2013 to the present should be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from February 2013 to the present.  All attempts to secure those records should be documented in the claims folder.

2.  Thereafter, return the claims file to the February 2013 examiner in order for her to determine whether or not it is at least as likely as not (probability of 50% or greater) that depression and/or dysthymia either first manifested in service by way of the Veteran's report of difficulty sleeping and/or is casually related to event(s) in service?

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that she is unable to provide the requested opinion(s) without resort to speculation, she must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

If the examiner determines that another examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion and an examination should be rendered by another qualified examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a psychiatric disorder, to include PTSD and depressive disorder, in light of all evidence (to particularly include all that was added to the claims file since the RO's last adjudication of the claim) and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


